DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed on 6/27/2022 has been entered and overcomes the rejections to the claims.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest an optical fiber module, comprising: an optical fiber containing a glass component; and a ferrule which is tubular in shape and covers an outer circumferential surface in an end portion of the optical fiber, wherein the outer circumferential surface of the optical fiber and an inner circumferential surface of the ferrule are bonded by a silicone resin containing siloxane bonds at cross-linking points.
	Due to their dependency, claims 2-8 are necessarily allowable.

Regarding independent claim 9, the prior art of record neither shows nor suggest a method of manufacturing an optical fiber module including an optical fiber containing a glass component, and a ferrule which is tubular in shape and covers an outer circumferential surface in an end portion of the optical fiber, the method comprising: filling a liquid silicone resin having polymer carbons between the outer circumferential surface of the optical fiber and an inner circumferential surface of the ferrule; curing the liquid silicone resin by heating at a temperature of 1401C or higher; and polishing an end surface of the optical fiber and an end surface of the ferrule simultaneously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879